Per Curiam
On November 4, 1969, this court entered an order dismissing this appeal for the reason that appellant’s petition for an extension of time to file transcript and assignment of errors was not timely filed and did not comply with the provisions of Rule 2-2 of the Supreme Court.
On November 20, 1969, the appellant filed a petition for rehearing of the order of dismissal; and on November 28, 1969, the appellee filed a brief in opposition to appellant’s petition for rehearing. It is the contention of the appellee that this court’s action in dismissing this appeal was entirely consistent with the provisions and requirements of Rule 2-2 of the Supreme Court; and that this court’s decision is in accordance with several recent decisions of this court and the Supreme Court, namely: Tourkow, Administrator v. Hoover (1952), 122 Ind. App. 676, 108 N. E. 2d 195; Eggers v. Wright (1969), 253 Ind. 44, 245 N. E. 2d 331; Schilling v. Ritter (1962), 134 Ind. App. 168, 186 N. E. 2d 887.
It is the opinion of this court that the record clearly discloses that the appellant’s petition for extension of time to file transcript and assignment of errors was not timely filed; and that this appeal should be dismissed; and that *206appellant’s petition for a rehearing of said order of dismissal should be denied.
Per Curiam
It appearing that the per curiam opinion heretofore filed and entered of record in this, matter on December 23, 1969, being in error, should be modified and amended, said opinion is therefore hereby modified and amended to read as follows:
On November 4, 1969, this court entered an order dismissing this appeal for the reason that appellant’s petition for an extension of time to file transcript and assignment of errors was not timely filed and did not comply with the provisions of Rule 2-2 of the Supreme Court.
On November 20, 1969, the' appellant filed a petition for rehearing of the order of dismissal; and on November 28, 1969, the appellee filed a brief in opposition to appellant’s petition for rehearing. It is the contention of the appellee that this court’s action in dismissing this appeal was entirely consistent with the provisions and requirements of Rule 2-2 of the Supreme Court; and that this court’s decision is in accordance with several recent decisions of this court and the Supreme Court, namely: Tourkow, Administrator v. Hoover (1952), 122 Ind. App. 676, 108 N. E. 2d 195; Eggers v. Wright (1969), 253 Ind. 44, 245 N. E. 2d 331; Schilling v. Ritter (1962), 134 Ind. App. 168, 186 N. E. 2d 887.
It is the opinion of this court that the record clearly discloses that the appellant’s petition for extension of time to file transcript and assignment of errors was not timely filed and that this appeal should be dismissed, and that appellant’s petition for a rehearing of said order of dismissal should be denied.
Sullivan, J., dissents.
Note. — Reported in 253 N. E. 2d 721.